DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/10/2021 has been entered.
The rejection related to 35 USC § 112 regarding to claims 1, 12 and 19 is withdrawn.
 
Double Patenting
The double patenting rejection regarding to instant application and its child application 16/721,104 is maintained as last office action since the currently amended parts of the claims are the same for the instant application as its child co-pending application, it will not be repeated here.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-5, 8-12, 15-16, 18-19, 21, 23-24  are rejected under 35 U.S.C. 103 as being unpatentable over Rouse et al. (hereinafter Rouse) US 2013/0325870 in view of Williams et al. (hereinafter Williams) US 20100251165 and Choi et al. (hereinafter Choi) US 2013/0222435 and Selcuk et al. (hereinafter Selcuk) US 2014/0316931
In regard to claim 1, Rouser disclose A computer-implemented method, comprising: ([0869] method) 
receiving an information item associated with a dynamic list displayed on a screen of a client device, the dynamic list corresponding to an account, wherein the account is associated with at least one account label, and wherein the received information item is associated with an information item label; ([0284] [0715]- [0720], [0876]-[0892] receive the shared item relevance to content associated with list of content items to a recipient, the recipient is corresponding to a user account and the shared item is corresponding the specific tag with the recipient, the list is displayed on a user interface of a mobile device.)
determining whether the information item label of the received information item matches the particular account label of the at least one account label;  ([0172]-[0173][0189]-[0192] [0280] match the content with the user’s interest based on the tab of the user account) 
in response to determining that the information item label of the received information item matches a particular account label of the at least one account label, performing predetermined display processing on the received information item for presentation within the dynamic list on the client device. ([0172]-[0173][0189]-[0192]  [0280] [0365]-[0366] [0871] [0876]-[00892] based on the matching, display the shared content item within the list of the display device of the user)
But Rouser fail to explicitly disclose “comprising displaying the received information item with the matching information item label so that the received information item is displayed presenting information items matching the particular account label of the at least one account label,”
Williams disclose comprising displaying the received information item with the matching information item label so that the received information item is displayed presenting information items matching the particular account label of the at least one account label, ([0066]-[0069], [0072]-[0076] distinguish display the items based on the identified attributes matching the tags) 
It would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made to incorporate Williams’s method of displaying items into Rouser’s invention as they are related to the same field endeavor of displaying on a user interface. The motivation to combine these arts, as proposed above, at least because Williams’s displaying items matching a condition would help to provide relevant contents into Rouser’s system. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made that displaying items matching a condition would facilitate content displaying and therefore improve the overall user experience. 
But Rouser and Williams fail to explicitly disclose “and wherein the dynamic list comprises an upper portion and a lower portion; hierarchically displaying the received information item so that the received information item is displayed in an upper portion of the dynamic list, wherein the upper portion is reserved for information items with labels that match the at least one account label of the account; detecting a continuous scrolling operation performed on the dynamic list that includes the received information item; in response to detecting the continuous scrolling operation,  displaying the received information item in a predetermined display area of the dynamic list, the predetermined display area corresponding to an upper portion of the dynamic list,  wherein the upper portion of the dynamic list includes space for a predetermined number of information items to be presented; scrolling another information item that matches the particular account label; responsive to scrolling in the another information item, determining whether the upper portion of the dynamic list is filled with a number of information items matching the particular account label equaling the predetermined number of information items; and in response to determining that the upper portion of the dynamic list is filled, controlling the number of information items at the upper portion of the dynamic list to scroll out an information item displayed in the upper portion of the dynamic list and to scroll in the another information item to the upper portion of the dynamic list.”
	Choi disclose and wherein the dynamic list comprises an upper portion and a lower portion; hierarchically displaying the received information item so that the received information item is displayed in an upper portion of the dynamic list, wherein the upper portion is reserved for information items with labels that match the at least one account label of the account; (Fig. 4E-4J, [0015][0016]  [0071]-[0079] select list at upper portion and original list at bottom portion, the select list contain information items with selection data) 
detecting a continuous scrolling operation performed on the dynamic list that includes the received information item; (Fig. 4D-4F, [0071]-[0074] scroll the list of items, including item A, for example,)  in response to detecting the continuous scrolling operation, displaying the received information item in a predetermined display area of the dynamic list, the predetermined display area corresponding to an upper portion of the dynamic list wherein the upper portion of the dynamic list includes space for a predetermined number of information items to be presented;  (Fig. 4D-4F, [0071]-[0080] region above the shift region can be located at the top portion and display item A in the region above the shift region in response to the scroll input)  scrolling another information item that matches the particular account label; (Fig. 4E-4J, [0078]- [0087] scrolling another item, for example, item N, for example) responsive to scrolling in the another information item, determining whether the upper portion of the dynamic list is filled with a number of information items matching the particular account label equaling the predetermined number of information items; (Fig. 4E-4J [0078]-[0087] determine the state the size of the selection list is maximized matching the selection data)  and in response to determining that the upper portion of the dynamic list is filled, controlling the number of information items at the upper portion of the dynamic list to scroll out an information item displayed in the upper portion of the dynamic list and to scroll in the another information item to the upper portion of the dynamic list. (Fig. 4E-4J, [0078]-[0087] scroll item N in the selection list and scroll item A out from the selection list in response to the scrolling input and the size of the selection list is maximized) 
It would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made to incorporate Choi’s method of displaying the content items into and Williams, Rouser’s invention as they are related to the same field endeavor of displaying on a user interface. The motivation to combine these arts, as proposed above, at least because Choi’s displaying items in a designated area in response to scrolling input would help to provide more display control into McConnell and Williams, Rouser’s system. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made that displaying items in a designated area based on scrolling input would facilitate content displaying and therefore improve the overall user experience. 
But Rouser and Williams, Choi fail to explicitly disclose “displaying the received information item in the predetermined display area comprises: displaying a second copy of the received information item in the upper portion of the dynamic list, while retaining a first copy of the received information item at a corresponding original location in the dynamic list, wherein scrolling in the another information item comprises: displaying a second copy of the another information item in the upper portion of the dynamic list, while retaining a first copy of the another information item at a corresponding original location in the dynamic list.”
Selcuk isclose displaying the received information item in the predetermined display area comprises: displaying a second copy of the received information item in the upper portion of the dynamic list while retaining a first copy of the received information item at a corresponding original location in the dynamic list, wherein scrolling in the another information item comprises: displaying a second copy of the another information item in the upper portion of the dynamic list, while retaining a first copy of the another information item at a corresponding original location in the dynamic list. ([0062] [0077]-[0079] (b) displaying a copy of the icon in another area in response to dragging input, but the icon remain in the original area in the list) 
It would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made to incorporate Selcuk’s method of displaying the content items into Choi and Williams and Rouser’s invention as they are related to the same field endeavor of displaying on a user interface. The motivation to combine these arts, as proposed above, at least because Selcuk’s displaying items in a designated area in response to scrolling input and keep the original in the list would help to provide more display control into Choi, Williams and Rouser’s system. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made that displaying items in a designated area based on scrolling input and keep the original in the list would facilitate content displaying and therefore improve the overall user experience. 

In regard to claim 4, Rouser and Williams, Choi, Selcuk disclose The computer-implemented method of claim 1, the rejection is incorporated herein.
But Rouser, Choi and Selcuk fail to explicitly disclose “wherein the continuous scrolling operation is one of a continuous scrolling of the dynamic list or a continuous dragging of the dynamic list on the screen of the client device.”
Williams disclose wherein the continuous scrolling operation is one of a continuous scrolling of the dynamic list or a continuous dragging of the dynamic list on the screen of the client device. (Fig.8, [0072]-[0084] scroll the list on the screen and highlight the items with the same theme/attribute)
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention  was made to modify Selcuk, Choi, Rouser’s using content to incorporate the teachings of Williams ‘s method of  displaying the content items. One would have been motivated to make such a combination to facilitate content displaying and therefore improve the overall user experience.  
In regard to claim 5, Rouser, Naveh and Choi, Selcuk  disclose The computer-implemented method of claim 1, the rejection is incorporated herein.
But Rouser, Selcuk and Choi fail to explicitly disclose “further comprises: in response to detecting the continuous scrolling operation, modifying a relative display brightness of the dynamic list so that the relative display brightness of the received information item and any other information items matching the particular account label of the at least one account label are presented at a relatively higher brightness than other information items that do not match the particular account label of the at least one account label.” 
Williams disclose further comprises: in response to detecting the continuous scrolling operation, modifying a relative display brightness of the dynamic list so that the relative display brightness of the received information item and any other information items matching the particular account label of the at least one account label are presented at a relatively higher brightness than other information items that do not match the particular account label of the at least one account label.  ([0042]-[0049] [0064]-[0069], [0072]-[0076] in response to the slider member movement or position, change the color, glow, etc. distinguish the items displayed based on the identified attributes which is an implementation choice, not an invention) 
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention  was made to modify Selcuk, Choi and Rouser’s using content to incorporate the teachings of Williams ‘s method of displaying the content items. One would have been motivated to make such a combination to facilitate content displaying and therefore improve the overall user experience. 
In regard to claim 8, Rouser, Choi and Williams, Selcuk disclose  The computer-implemented method of claim 1, the rejection is incorporated herein.
But Rouser and Williams, Selcuk fail to explicitly disclose “further comprising: in response to determining that the upper portion of the dynamic list is not filled, displaying the another information item in the upper portion of the dynamic list;”
Choi disclose further comprising: in response to determining that the upper portion of the dynamic list is not filled, displaying the another information item in the upper portion of the dynamic list ([0082]-[0087] when the maximum size is not reached, the selection items are displayed in the region above the shift region) 
It would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made to incorporate Choi’s method of displaying the content items into Selcuk, Williams and Rouser’s invention as they are related to the same field endeavor of displaying on a user interface. The motivation to combine these arts, as proposed above, at least because Choi’s displaying items in a designated area in response to scrolling input would help to provide more display control into Selcuk, Williams and Rouser’s system. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made that displaying items in a designated area based on scrolling input would facilitate content displaying and therefore improve the overall user experience. 
 In regard to claim 9, Rouser, Williams and Choi, Selcuk  disclose  The computer-implemented method of claim 1, the rejection is incorporated herein.
Rouser also disclose wherein account labels are added automatically by a server to the account or manually by a user at the client device. ([0181] [0188]-[0193] [0803]  tags are created by the user or host)
In regard to claim 10,  Rouser, Williams and Choi, Selcuk disclose  The computer-implemented method of claim 1, the rejection is incorporated herein.
Rouser also disclose wherein receiving the information item associated with the dynamic list comprises obtaining an information item posted by a second account followed by a first account that logs in locally at the client device, ([0781] receiving the shared item from a follower)  
and wherein the information item label of the received information item is added by a server to the received information item based on content or an attribute of the information item. ([0780]-[0781] tag of the shared item is presented to the item based on the categories, topic, etc.)
In regard to claim 11,   Rouser, Williams and Choi, Selcuk disclose  The computer-implemented method of claim 1, the rejection is incorporated herein.
Rouser also disclose wherein performing predetermined display processing on the received information item for presentation within the dynamic list on the client device comprises displaying, as an annotation to the received information item in the dynamic list, that the information item that has a same information item label as the account. ([0780]-[0781] [0796]-[0806] annotated view with tag information, tag which can be created by the host based on the topic or category or tag of the user account)
In regard to claims 12, 15-16, 18, 21, claims 12, 15-16, 18, 21 are medium claims corresponding to the method claims 1, 4-5, 8, 10 above and, therefore, are rejected for the same reasons set forth in the rejections of claims 1, 4-5, 8, 10.
In regard to claim 19, 23-24, claims 19, 23-24 are system claims corresponding to the method claims 1, 8, 5 above and, therefore, is rejected for the same reasons set forth in the rejections of claim 1, 8, 5.

Response to Arguments
Applicant’s arguments with respect to claims 1, 4-5, 8-12, 15-16, 18-19, 21, 23-24 filed on 5/10/2021 have been considered but are moot because the arguments do not apply to the current rejection.
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. 
U.S. Patent Documents
PATENT PUB. #	PUB. DATE	INVENTOR(S)	TITLE

US 20140089787 A1 	March 27, 2014 				Takami
INFORMATION PROCESSING DEVICE, INFORMATION PROCESSING METHOD, INFORMATION PROCESSING PROGRAM, AND RECORDING MEDIUM IN WHICH INFORMATION PROCESSING PROGRAM IS RECORDED

Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUYANG XIA whose telephone number is (571)270-3045.  The examiner can normally be reached on Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer To can be reached on 571-272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


XUYANG XIA
Primary Examiner
Art Unit 2143



/XUYANG XIA/Primary Examiner, Art Unit 2143